Although I do not think we should slavishly follow precedents which to us may not appear sound, I believe we should be very hesitant in reversing a former holding of this court based upon the same record. In George L. Rogers v. Jefferson, 224 Iowa 324,275 N.W. 874, this court held that the question of contributory negligence, here involved, was for the jury. Although not strictly stare decisis in this case, I am inclined to follow that holding without expressing an opinion as to its correctness.
MITCHELL, C.J., concurs in this special concurrence.